DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, +, +, -, -, + or +, +, +, +, -, + as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, +, +, +, +, + or +, +, +, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that are not mutually dependent (they each only depend from claim 1) that include a single power to a particular lens (claims 3, 11 and 13). Individually, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of one third of the system, which leaves a majority of the system undefined (at least 12 variations, .
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed two working models using the power arrangements of +, +, +, -, -, + or +, +, +, +, -, +. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a 
	The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a single lens. Modifying the applicant’s sixth lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
	Claims 4-6, 8 and 11-16 would be objected to as allowable but for their dependence on a rejected independent claim and the 112(a) issue above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PGPUB 20180239117).

Regarding claim 1, Lee discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens (L15, Fig. 9 and Table 9);  
5a second lens having a positive refractive power (L25, Fig. 9 and Table 9); 
a third lens having a positive refractive power (L35, Fig. 9 and Table 9); 
a fourth lens (L45, Fig. 9 and Table 9); 
a fifth lens (L55, Fig. 9 and Table 9); and 
a sixth lens (L65, Fig. 9 and Table 9), 
10wherein the camera optical lens satisfies a following condition (Table 9 where R7 = 5.437 and d7 = 0.952 giving 5.71):
 
    PNG
    media_image1.png
    19
    160
    media_image1.png
    Greyscale
 
where R7 denotes a curvature radius of an object side surface of the fourth lens; and d7 denotes an on-axis thickness of the fourth lens.

Regarding claim 2, Lee discloses further satisfying a following condition (Table 9 where R7 = 5.437 and d7 = 0.952 giving 5.71):
 
    PNG
    media_image2.png
    17
    158
    media_image2.png
    Greyscale
  



Regarding claim 20, Lee discloses wherein an F number of the camera optical lens is smaller than or equal to 2.78 (Table 9 where Fno is 2.75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

Regarding claim 7, Lee discloses further satisfying the following condition:
3.86 ≤ f3/f ≤ 287.60 (Table 9 where f3 = 9.84, f = 2.53 giving 3.9);
where f denotes a focal length of the camera optical lens; 5f3 denotes a focal length of the third lens; R5 denotes a curvature radius of an object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an 10image plane of the camera optical lens along an optic axis.

-23.47 ≤ (R5+R6)/(R5-R6) ≤ 52.31; and
0.03 ≤ d5/TTL ≤ 0.09.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination. This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -23.47 ≤ (R5+R6)/(R5-R6) ≤ 52.31 and 0.03 ≤ d5/TTL ≤ 0.09, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the shape of the third lens such that the conditional expressions above were satisfied motivated by improving image quality.

Regarding claim 9, Lee discloses 9. The camera optical lens as described in claim 1, wherein the fourth lens comprises an image side surface being convex in a paraxial region, and the camera optical lens further satisfies following conditions:
-5.11 ≤ f4/f ≤ 1.91 (Table 9 where f4 = 2.956, f = 2.53 giving 1.16); and
0.05 ≤ d7/TTL ≤ 0.30 (Table 9 where d7 = 0.952, TTL = 13.93 giving 0.07), 
  where f denotes a focal length of the camera optical lens; f4 denotes a focal length of the fourth lens;  25R8 denotes a curvature radius of the image side surface of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Lee does not disclose wherein the following expression is satisfied:
-7.43 ≤ (R7+R7)/(R7-R8) ≤ -0.08.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -7.43 ≤ (R7+R7)/(R7-R8) ≤ -0.08, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the shape of the fourth lens such that the conditional expressions above were satisfied motivated by improving image quality.

Regarding claim 10, modified Lee discloses satisfying the expression
-3.19 ≤ f4/f ≤ 1.53 (Table 9 where f4 = 2.956, f = 2.53 giving 1.16).
Modified Lee does not disclose satisfying 0.08 ≤ d7/TTL ≤ 0.24 (Table 9 where d7 = 0.952, TTL = 13.93 giving 0.07) and -4.65 ≤ (R7+R7)/(R7-R8) ≤ -0.10.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination. This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.08 ≤ d7/TTL ≤ 0.24 and -4.65 ≤ (R7+R7)/(R7-R8) ≤ -0.10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 

Regarding claim 11, Lee discloses wherein the fifth lens has a negative refractive power, and comprises an object side surface being concave in a paraxial region and 5an image side surface being convex in the paraxial region (Table 9), and the camera optical lens further satisfies following conditions:
-3.01 ≤ f5/f ≤ -0.77 (Table 9 where f5 = 3.306, f = 2.53 giving -1.31); and
0.02 ≤ d9/TTL ≤ 0.11 (Table 9 where d9 = 0.591, TTL = 13.93 giving 0.042),
   10where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of the object side surface of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens;  15d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Lee does not disclose wherein the following expression is satisfied:
-8.04 ≤ (R9+R10)/(R9-R10) ≤ -2.17.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination. This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -8.04 ≤ (R9+R10)/(R9-R10) ≤ -2.17, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary 

Regarding claim 12, modified Lee discloses satisfying the expressions 
-1.88 ≤ f5/f ≤ -0.97 (Table 9 where f5 = 3.306, f = 2.53 giving -1.31); and
0.042 ≤ d9/TTL ≤ 0.09 (Table 9 where d9 = 0.591, TTL = 13.93 giving 0.042).
Lee does not disclose wherein the following expression is satisfied:
-5.03 ≤ (R9+R10)/(R9-R10) ≤ -2.71.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination. This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -5.03 ≤ (R9+R10)/(R9-R10) ≤ -2.71, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the shape of the fifth lens such that the conditional expressions above were satisfied motivated by improving image quality.

Claims 1-3 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB 20130279021).

Regarding claim 1, Chen discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens (See at least Example 9, Table 17, 910);  

a third lens having a positive refractive power (See at least Example 9, Table 17, 930); 
a fourth lens (See at least Example 9, Table 17, 940); 
a fifth lens (See at least Example 9, Table 17, 950); and 
a sixth lens (See at least Example 9, Table 17, 960)
Chen does not disclose wherein the camera optical lens satisfies a following condition (Table 17 gives a value of -2.7):
   
    PNG
    media_image1.png
    19
    160
    media_image1.png
    Greyscale

where R7 denotes a curvature radius of an object side surface of the fourth lens; and d7 denotes an on-axis thickness of the fourth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination. This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -1.00 ≤ R7/D7 ≤ 9.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the shape of the fifth lens such that the conditional expressions above were satisfied motivated by improving image quality.

Regarding claim 2, modified Chen does not disclose further satisfying a following condition:
-1.00 ≤ R7/D7 ≤ 8.95.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -1.00 ≤ R7/D7 ≤ 9.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the shape of the first lens such that the conditional expressions above were satisfied motivated by improving image quality.

Regarding claim 3, modified Chen discloses wherein the first lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and 20an image side surface being concave in the paraxial region, and the camera optical lens further satisfies following conditions:
0.02 ≤ d1/TTL ≤ 0.10 (Table 17 where d1 = 0.334, TTL is 4.896 giving 0.07) 
    25where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens;  17d1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Lee does not disclose satisfying the conditions

    PNG
    media_image3.png
    65
    208
    media_image3.png
    Greyscale
.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 2.44 ≤ f1/f ≤ 11.63 and -57 ≤ (R1+R2)/(R1-R2) ≤ -11.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would adjust the shape of the first lens such that the conditional expressions above were satisfied motivated by improving image quality.

Regarding claim 17, modified Chen discloses wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 5.32mm (Table 17 where TTL is 4.896).  

Regarding claim 18, modified Chen discloses wherein the total optical length TTL of the camera optical lens is smaller than or equal to 5.08mm (Table 17 where TTL is 4.896).

Regarding claim 19, modified Chen discloses wherein an F number of the camera optical lens is smaller than or equal to 2.83 (Table 17 where Fno is 2.45).

Regarding claim 20, modified Chen discloses wherein an F number of the camera optical lens is smaller than or equal to 2.78 (Table 17 where Fno is 2.45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872